DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Response to Amendment
The claims are unamended. Claims 1-20 are pending. Examiner thanks Applicant for clarifying the 35 U.S.C. 112(b) issues. The rejection under 35 U.S.C. 112(b) is withdrawn. However, the claims are still rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3, 6-9, 11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (U.S. Publication No. 2018/0065629 A1) hereinafter Wolff in view of Unterforsthuber et al. (U.S. Patent No. 6,349,997 B1) hereinafter Unterforsthuber.

Regarding claim 1, Wolff discloses: an industrial vehicle comprising [see Figure 1 below - depicts an industrial vehicle 10 (front end loader)]:


    PNG
    media_image1.png
    202
    617
    media_image1.png
    Greyscale

Figure 1 of Wolff
a speed sensor configured to generate a speed sensor signal [see Paragraph 0054 - discusses a speed sensor];
a payload sensor configured to generate a payload sensor signal [see Paragraph 0054 - discusses a payload weight sensor];  
an inclination sensor configured to generate an inclination sensor signal [see Paragraph 0054 - discusses an incline sensor];
a wheel motor connected to a wheel of the industrial vehicle, the wheel motor including an electric retarder device for applying a retardation force to the wheel [see Paragraph 0042 - discusses a traction motor system (wheel motors 114, 116) associated with the wheels 12, see Paragraph 0045 - discusses using inverters 110, 112 to change the direction of the wheel motor (retarding)]; and 
a controller connected to the speed sensor, the payload sensor, the inclination sensor, and the wheel motor [see Paragraph 0053 - discusses that the sensor signals above are sent to a controller 142, see Paragraph 0050 - discusses that the wheel motors 114, 116 are controlled by the controller 142], the controller configured to: 
receive the speed sensor signal, receive the payload sensor signal, receive the inclination sensor signal [see Paragraphs 0053 and 0108 - discusses that the sensor signals above are sent to a controller 142], 
determine a required retardation force for the industrial vehicle based on the payload sensor signal and the inclination sensor signal [see Paragraph 0108 - discusses a controller determining the required (needed) force to hold a vehicle on a grade, considering factors such as vehicle weight (payload) and inclination], 
determine an available retardation force for the industrial vehicle based on the speed sensor signal [see Paragraphs 0108-0109 - discusses calculating the available force to stop the vehicle and then keep adding to the available force to retard the vehicle completely using the friction brake, see Paragraph 0108 - discusses speed (change in velocity) is used in the calculation],
generate an output indicating the required retardation force for the industrial vehicle [see Paragraph 0083 - discusses that a warning will be outputted when the anti-roll back control does not work (vehicle starts accelerating) and the needed (required) force to hold the vehicle becomes greater,] relative to the available retardation force for the industrial vehicle[see Paragraph 0083 - the required force (force needed to hold the vehicle) becomes greater than the target force (force currently preventing acceleration), the controller then adds to the available force using the friction brakes (see Paragraph 0108)]; 
and wherein the electric retarder device of the wheel motor is controlled to apply the retardation force to the wheel of the industrial vehicle [see Paragraph 0109 – discusses that the drive control unit provides retarding force when the vehicle is on an incline in order to bring the vehicle to a stop and hold, see Paragraph 0099 - discusses that the controller provides retarding tractive effort to the wheels to slow or stop the vehicle using the inverters, see Paragraph 0056 – discusses that the there is a retard command from input from an operator].

However, Wolff fails to disclose a controller configured to generate an output indicating the required retardation force for the industrial vehicle relative to the available retardation force for the industrial vehicle, the output including a first indicator configured to indicate the available retardation force, the output including a second indicator configured to indicate a present speed of the industrial vehicle, wherein the first indicator is configured to move relative to the second indicator to illustrate the required retardation force relative to the available retardation force.

Unterforsthuber discloses a controller [see Column 2 lines 30-36 – discusses a control device receiving braking and speed signals] configured to generate an output indicating a required retardation force for a vehicle [see Figure 2 below – depicts the required amount of braking force to decelerate the vehicle is represented as Fpossible/Fmax (see Column 2 lines 52-60 – discusses that the maximum braking force corresponds to the minimum possible stopping distance, so maximum braking force corresponds to what is required to stop the vehicle)] relative to an available retardation force for the vehicle [see Figure 2 below – depicts an available force for braking (area between Fpossible/Fmax and Factual)], the output including a first indicator [see Figure 2 below – depicts an indicator (arrow)] configured to indicate the available retardation force [see Figure 2 below – depicts an available force for braking (area between Fpossible/Fmax and Factual)], the output including a second indicator [see Figure 1 below – depicts a second indicator (bolded circle)] configured to indicate a present speed of the vehicle [see Figure 1 below - depicts a speedometer (conventional display 1 - which outputs speed of a vehicle), Applicants available retardation force depends on a speed sensor signal to determine what’s available for slowing the vehicle down, Unterforsthuber’s actual braking force Factual depends on a speed input (change in speed) [see Column 2 lines 42-46] to determine what can be applied (available) for sharp deceleration [see Column 2 lines 46-47], the actual braking force Factual is then displayed [see Figure 2 below]], wherein the first indicator is configured to move relative to the second indicator to illustrate a required retardation force relative to the available retardation force [see Column 2 lines 30-46 - discusses that the available force for braking (area between Fpossible/Fmax and Factual) depends on input signals such as the speed of the vehicle, so when the speed changes (as outputted by the speedometer of the display 1) the available force for braking also changes, see Figure 2 below - depicts the required amount of braking force (Fpossible/Fmax) to decelerate the vehicle, the actual braking force Factual depends on speed, then the second indicator (speedometer) on the instrument cluster would move when there is a speed change [see Figure 1 below – depicts a speedometer (bolded circle) and a speedometer needle (shown by the arrow)], and the first indicator for the actual braking force Factual (which is a part of the (Fpossible/Fmax)) would also move based on speed of the vehicle [see Figure 2 below – the arrow is pointing to the second indicator]. The required amount of braking force to decelerate the vehicle is represented as Fpossible/Fmax [see Column 2 lines 52-60 – discusses that the maximum braking force corresponds to the minimum possible stopping distance, so maximum braking force corresponds to what is required to stop the vehicle]].


    PNG
    media_image2.png
    211
    460
    media_image2.png
    Greyscale

Figure 1 of Unterforsthuber


    PNG
    media_image3.png
    127
    249
    media_image3.png
    Greyscale

Unterforsthuber

Unterforsthuber suggests that the display comprehensively informs the driver about the action of the braking system [see Column 3 lines 8-9].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the output and industrial vehicle as taught by Wolff to include an output indicating the required retardation force for a vehicle relative to an available retardation force for the vehicle, the output including a first indicator configured to indicate the available retardation force, the output including a second indicator configured to indicate a present speed of the vehicle, wherein the first indicator is configured to move relative to the second indicator to illustrate a required retardation force relative to the available retardation force as taught by Unterforsthuber in order to comprehensively inform the driver about the action of the braking system [Unterforsthuber, see Column 3 lines 8-9].

Regarding claim 3, Wolff and Unterforsthuber disclose the invention with respect to claim 1. Wolff further discloses the controller further configured to: generate the output indicating a target retardation force for the industrial vehicle relative to the available retardation force for the industrial vehicle [see Paragraph 0109 - discusses the controller adding force to the initial available force until the vehicle is held and does not accelerate (target), see Paragraph 0083 - discusses generating a warning for the target force relative to the available force (operator needs to intervene and add the available force) when a rollback event is detected (target force is exceeded via acceleration occurs)].

Regarding claim 6, Wolff and Unterforsthuber disclose the invention with respect to claim 1. Wolff further discloses the controller further configured to: automatically control the electric retarder device of the wheel motor to apply the retardation force to the wheel of the industrial see Paragraph 0099 - discusses that the controller provides retarding tractive effort to the wheels to slow or stop the vehicle using the inverters].

Regarding claim 7, Wolff and Unterforsthuber disclose the invention with respect to claim 6. Wolff further discloses wherein the retardation force is applied preemptively to the electric retarder device of the wheel motor [see Paragraph 0083 - discusses that the braking function can be before a rollback condition automatically, and also see Paragraph 0061 - discusses controlling traction motors to provide retarding effort (braking) if there is an indication of rollback].

Regarding claim 8, Wolff and Unterforsthuber disclose the invention with respect to claim 6. Wolff further discloses wherein the retardation force prevents the industrial vehicle from accelerating [see Paragraph 0108 - discusses that the retardation force is calculated so that the force can hold the vehicle on the hill (no acceleration)].

Regarding claim 9, Wolff discloses a computer-implemented method of controlling operation of an industrial vehicle [see Paragraph 0108-109 – discusses using a computer (controller) to perform the retardation of an industrial vehicle (see Figure 1 below – depicts the industrial vehicle], 

    PNG
    media_image1.png
    202
    617
    media_image1.png
    Greyscale

Figure 1 of Wolff
see Paragraph 0042 - discusses a traction motor system (wheel motors 114, 116) associated with the wheels 12, see Paragraph 0045 - discusses using inverters 110, 112 to change the direction of the wheel motor (retarding)],
the method comprising: 
receiving a speed sensor signal from a speed sensor; receiving a payload sensor signal from a payload sensor; receiving an inclination sensor signal from an inclination sensor [see Paragraphs 0053 and 0108 - discusses that the sensor signals above are sent to a controller 142]; 
determining a required retardation force for the industrial vehicle based on the payload sensor signal and the inclination sensor signal [see Paragraph 0108 - discusses a controller determining the required (needed) force to hold a vehicle on a grade, considering factors such as vehicle weight (payload) and inclination]; 
determining an available retardation force for the industrial vehicle based on the speed sensor signal [see Paragraphs 0108-0109 - discusses calculating the available force to stop the vehicle and then keep adding to the available force to retard the vehicle completely using the friction brake, see Paragraph 0108 - discusses speed (change in velocity) is used in the calculation];
generating an output indicating the required retardation force for the industrial vehicle [see Paragraph 0083 - discusses that a warning will be outputted when the anti-roll back control does not work (vehicle starts accelerating) and the needed (required) force to hold the vehicle becomes greater,] relative to the available retardation force for the industrial vehicle[see Paragraph 0083 - the required force (force needed to hold the vehicle) becomes greater than the target force (force currently preventing acceleration), the controller then adds to the available force using the friction brakes (see Paragraph 0108)], and
controlling the electric retarder device of the wheel motor is controlled to apply a retardation force to the wheel of the industrial vehicle [see Paragraph 0109 – discusses that the drive control unit provides retarding force when the vehicle is on an incline in order to bring the vehicle to a stop and hold, see Paragraph 0099 - discusses that the controller provides retarding tractive effort to the wheels to slow or stop the vehicle using the inverters, and see Paragraph 0056 – discusses that the there is a retard command from input from an operator].

However, Wolff fails to disclose generating an output indicating the required retardation force for the industrial vehicle relative to the available retardation force for the industrial vehicle, the output including a first indicator indicating the available retardation force, the output including a second indicator indicating a present speed of the industrial vehicle, wherein the first indicator moves relative to the second indicator to illustrate the required retardation force relative to the available retardation force.

Unterforsthuber discloses generating an output indicating a required retardation force for a vehicle [see Figure 2 below – depicts the required amount of braking force to decelerate the vehicle is represented as Fpossible/Fmax (see Column 2 lines 52-60 – discusses that the maximum braking force corresponds to the minimum possible stopping distance, so maximum braking force corresponds to what is required to stop the vehicle)] relative to an see Figure 2 below – depicts an available force for braking (area between Fpossible/Fmax and Factual)], the output including a first indicator [see Figure 2 below – depicts an indicator (arrow)] configured to indicate the available retardation force [see Figure 2 below – depicts an available force for braking (area between Fpossible/Fmax and Factual)], the output including a second indicator [see Figure 1 below – depicts a second indicator (bolded circle)] configured to indicate a present speed of the vehicle  [see Figure 1 below - depicts a speedometer (conventional display 1 - which outputs speed of a vehicle), Applicants available retardation force depends on a speed sensor signal to determine what’s available for slowing the vehicle down, Unterforsthuber’s actual braking force Factual depends on a speed input (change in speed) [see Column 2 lines 42-46] to determine what can be applied (available) for sharp deceleration [see Column 2 lines 46-47], the actual braking force Factual is then displayed [see Figure 2 below]], wherein the first indicator is configured to move relative to the second indicator to illustrate a required retardation force relative to the available retardation force [see Column 2 lines 30-46 - discusses that the available force for braking (area between Fpossible/Fmax and Factual) depends on input signals such as the speed of the vehicle, so when the speed changes (as outputted by the speedometer of the display 1) the available force for braking also changes, see Figure 2 below - depicts the required amount of braking force (Fpossible/Fmax) to decelerate the vehicle, the actual braking force Factual depends on speed, then the second indicator (speedometer) on the instrument cluster would move when there is a speed change [see Figure 1 below – depicts a speedometer (bolded circle) and a speedometer needle (shown by the arrow)], and the first indicator for the actual braking force Factual (which is a part of the (Fpossible/Fmax)) would also move based on speed of the vehicle [see Figure 2 below – the arrow is pointing to the second indicator]. The required amount of braking force to decelerate the vehicle is represented as Fpossible/Fmax [see Column 2 lines 52-60 – discusses that the maximum braking force corresponds to the minimum possible stopping distance, so maximum braking force corresponds to what is required to stop the vehicle]].


    PNG
    media_image2.png
    211
    460
    media_image2.png
    Greyscale

Figure 1 of Unterforsthuber


    PNG
    media_image3.png
    127
    249
    media_image3.png
    Greyscale

Figure 2 of Unterforsthuber

Unterforsthuber suggests that the display comprehensively informs the driver about the action of the braking system [see Column 3 lines 8-9].
Wolff to include generating an output indicating a required retardation force for a vehicle relative to an available retardation force for the vehicle, the output including a first indicator indicating the available retardation force, the output including a second indicator indicating a present speed of the vehicle, wherein the first indicator moves relative to the second indicator to illustrate the required retardation force relative to the available retardation force as taught by Unterforsthuber in order to comprehensively inform the driver about the action of the braking system [Unterforsthuber, see Column 3 lines 8-9].

Regarding claim 11, Wolff and Unterforsthuber disclose the invention with respect to claim 9. Wolff further discloses generating the output indicating a target retardation force for the industrial vehicle relative to the available retardation force for the industrial vehicle. [see Paragraph 0109 - discusses the controller adding force to the initial available force until the vehicle is held and does not accelerate (target), see Paragraph 0083 - discusses generating a warning for the target force relative to the available force (operator needs to intervene and add the available force) when a rollback event is detected (target force is exceeded via acceleration occurs)].

Regarding claim 14, Wolff and Unterforsthuber disclose the invention with respect to claim 9. Wolff further discloses automatically controlling the retarder device of the wheel motor to apply the retardation force to the wheel of the industrial vehicle [see Paragraph 0099 - discusses that the controller can provide retarding tractive effort to the wheels to slow or stop the vehicle using the inverters].

Wolff and Unterforsthuber disclose the invention with respect to claim 14. Wolff further discloses wherein the retardation force prevents the industrial vehicle from accelerating [see Paragraph 0108 - discusses that the retardation force is calculated so that the force can hold the vehicle on the hill (no acceleration)].

Regarding claim 16, Wolff discloses a computing system for controlling operation of an industrial vehicle [see Paragraph 0108-109 – discusses using a computer (controller) to perform the retardation of an industrial vehicle (see Figure 1 below – depicts the industrial vehicle], the computing system configured to: 

    PNG
    media_image1.png
    202
    617
    media_image1.png
    Greyscale

Figure 1 of Wolff
receive a speed sensor signal from a speed sensor; receive a payload sensor signal from a payload sensor; receive an inclination sensor signal from an inclination sensor [see Paragraphs 0053 and 0108 - discusses that the sensor signals above are sent to a controller 142];
determine a required retardation force for the industrial vehicle based on the payload sensor signal and the inclination sensor signal [see Paragraph 0108 - discusses a controller determining the required (needed) force to hold a vehicle on a grade, considering factors such as vehicle weight (payload) and inclination]; 
determine an available retardation force for the industrial vehicle based on the speed sensor signal [see Paragraphs 0108-0109 - discusses calculating the available force to stop the vehicle and then keep adding to the available force to retard the vehicle completely using the friction brake, see Paragraph 0108 - discusses speed (change in velocity) is used in the calculation];
generate an output indicating the required retardation force for the industrial vehicle relative to the available retardation force for the industrial vehicle [see Paragraph 0083 - discusses that a warning will be outputted when the anti-roll back control does not work (vehicle starts accelerating) and the needed (required) force to hold the vehicle becomes greater, so the required force (force needed to hold the vehicle) becomes greater than the target force (force currently preventing acceleration), the controller then adds to the available force using the friction brakes (see Paragraph 0108)], and
control an electric retarder device of a wheel motor to apply a retardation force to the wheel of the industrial vehicle [see Paragraph 0109 – discusses that the drive control unit provides retarding force when the vehicle is on an incline in order to bring the vehicle to a stop and hold, see Paragraph 0099 - discusses that the controller provides retarding tractive effort to the wheels to slow or stop the vehicle using the inverters, and see Paragraph 0056 – discusses that the there is a retard command from input from an operator].

However, Wolff fails to disclose a computing system configured to generate an output indicating the required retardation force for the industrial vehicle relative to the available retardation force for the industrial vehicle, the output including a first indicator configured to indicate the available retardation force, the output including a second indicator configured to indicate a present speed of the industrial vehicle, wherein the first indicator is configured to move relative to the second indicator to illustrate the required retardation force relative to the available retardation force.

Unterforsthuber discloses a computing system [see Column 2 lines 30-36 – discusses a control device receiving braking and speed signals] configured to generate an output indicating a required retardation force for a vehicle [see Figure 2 below – depicts the required amount of braking force to decelerate the vehicle is represented as Fpossible/Fmax (see Column 2 lines 52-60 – discusses that the maximum braking force corresponds to the minimum possible stopping distance, so maximum braking force corresponds to what is required to stop the vehicle)] relative to an available retardation force for the vehicle [see Figure 2 below – depicts an available force for braking (area between Fpossible/Fmax and Factual)], the output including a first indicator [see Figure 2 below – depicts an indicator (arrow)] configured to indicate the available retardation force [see Figure 2 below – depicts an available force for braking (area between Fpossible/Fmax and Factual)], the output including a second indicator [see Figure 1 below – depicts a second indicator (bolded circle)] configured to indicate a present speed of the vehicle  [see Figure 1 below - depicts a speedometer (conventional display 1 - which outputs speed of a vehicle), Applicants available retardation force depends on a speed sensor signal to determine what’s available for slowing the vehicle down, Unterforsthuber’s actual braking force Factual depends on a speed input (change in speed) [see Column 2 lines 42-46] to determine what can be applied (available) for sharp deceleration [see Column 2 lines 46-47], the actual braking force Factual is then displayed [see Figure 2 below]], wherein the first indicator is configured to move relative to the second indicator to illustrate a required retardation force relative to the available retardation force [see Column 2 lines 30-46 - discusses that the available force for braking (area between Fpossible/Fmax and Factual) depends on input signals such as the speed of the vehicle, so when the speed changes (as outputted by the speedometer of the display 1) the available force for braking also changes, see Figure 2 below - depicts the required amount of braking force (Fpossible/Fmax) to decelerate the vehicle, the actual braking force Factual depends on speed, then the second indicator (speedometer) on the instrument cluster would move when there is a speed change [see Figure 1 below – depicts a speedometer (bolded circle) and a speedometer needle (shown by the arrow)], and the first indicator for the actual braking force Factual (which is a part of the (Fpossible/Fmax)) would also move based on speed of the vehicle [see Figure 2 below – the arrow is pointing to the second indicator]. The required amount of braking force to decelerate the vehicle is represented as Fpossible/Fmax [see Column 2 lines 52-60 – discusses that the maximum braking force corresponds to the minimum possible stopping distance, so maximum braking force corresponds to what is required to stop the vehicle]].

    PNG
    media_image2.png
    211
    460
    media_image2.png
    Greyscale

Figure 1 of Unterforsthuber


    PNG
    media_image3.png
    127
    249
    media_image3.png
    Greyscale

Figure 2 of Unterforsthuber

Unterforsthuber suggests that the display comprehensively informs the driver about the action of the braking system [see Column 3 lines 8-9].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the output and industrial vehicle as taught by Wolff to include an output indicating the required retardation force for a vehicle relative to an available retardation force for the vehicle, the output including a first indicator configured to indicate the available retardation force, the output including a second indicator configured to indicate a present speed of the vehicle, wherein the first indicator is configured to move relative to the second indicator to illustrate a required retardation force relative to the available retardation force as taught by Unterforsthuber in order to comprehensively inform the driver about the action of the braking system [Unterforsthuber, see Column 3 lines 8-9].

Regarding claim 17, Wolff and Unterforsthuber disclose the invention with respect to claim 16. Wolff further discloses generate the output indicating a target retardation force for the industrial vehicle relative to the available retardation force for the industrial vehicle [see Paragraph 0109 - discusses the controller adding force to the initial available force until the vehicle is held and does not accelerate (target), see Paragraph 0083 - discusses generating a warning for the target force relative to the available force (operator needs to intervene and add the available force) when a rollback event is detected (target force is exceeded via acceleration occurs)].

Regarding claim 20, Wolff and Unterforsthuber disclose the invention with respect to claim 16. Wolff further discloses automatically control the retarder device of the wheel motor to apply the retardation force to the wheel of the industrial vehicle [see Paragraph 0099 - discusses that the controller can provide retarding tractive effort to the wheels to slow or stop the vehicle using the inverters].

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff in view of Unterforsthuber further in view of Christensen et al. (U.S. Patent No. 10,332,396 B1) hereinafter Christensen.

Regarding claim 2, Wolff and Unterforsthuber disclose the invention with respect to claim 1. 
However, the combination of Wolff and Unterforsthuber fails to disclose a network communications module for communicating over a network. 
Christensen discloses a network communications module for communicating over a network [see Figure 1 below – depicts a communication component 135 and network 120].

    PNG
    media_image4.png
    439
    634
    media_image4.png
    Greyscale

Figure 1 of Christensen
Christensen suggests that having the communication component on a vehicle, the vehicle can transmit and receive data regarding the environment and other vehicles [see Column 7 lines 15-27], the data can be related to sensor data and vehicle usage [see Column 6 lines 9-32].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the industrial vehicle as taught by Wolff with the communication component using a network as taught by Christensen in order to transmit and receive data over a network related to sensor data and vehicle usage [Christensen, see Column 7 lines 15-27 and see Column 6 lines 9-32].

Regarding claim 10, Wolff and Unterforsthuber disclose the invention with respect to claim 9. 
However, the combination of Wolff and Unterforsthuber fails to disclose communicating over a network using a network communications module.
Christensen discloses communicating over a network using a network communications module [see Figure 1 below – depicts a communication component 135 and network 120].

    PNG
    media_image4.png
    439
    634
    media_image4.png
    Greyscale

Figure 1 of Christensen
Christensen suggests that having the communication component on a vehicle, the vehicle can transmit and receive data regarding the environment and other vehicles [see Column 7 lines 15-27], the data can be related to sensor data and vehicle usage [see Column 6 lines 9-32].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the industrial vehicle as taught by Wolff with the communication component using a network as taught by Christensen in order to transmit and receive data over a network related to sensor data and vehicle usage [Christensen, see Column 7 lines 15-27 and see Column 6 lines 9-32].

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff in view of Unterforsthuber further in view of Hendrickson et al. (U.S. Patent No. 8,635,000 B1) hereinafter Hendrickson.

Regarding claim 4, Wolff and Unterforsthuber disclose the invention with respect to claim 3. Wolff further discloses generate the output indicating a first warning when the required retardation force is greater than the target retardation force and less than the available retardation force [see Paragraph 0083 - discusses that a warning will be outputted when the anti-roll back control does not work (vehicle starts accelerating) and the needed (required) force to hold the vehicle becomes greater, so the required force (force needed to hold the vehicle) becomes greater than the target force (force currently preventing acceleration), the controller then adds to the available force using the friction brakes (see Paragraph 0108)].
	However, the combination of Wolff and Unterforsthuber fails to disclose to generate the output indicating a second warning when the required retardation force is greater than the available retardation force.
	Hendrickson discloses generate the output indicating a second warning when the required retardation force is greater than the available retardation force [see Column 4 lines 62-67 and Column 5 lines 1-9 - discusses generating a warning signal when the required retardation force is greater than the available retardation force].
Hendrickson suggests that by generating a warning when the available retarding force is exceeded, that operational and maintenance costs can be reduced [see Column 1 lines 11-36].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the industrial vehicle warning system as taught by Wolff with a second warning signal (when the required force exceeds the available force) as taught by Hendrickson in order to reduce operational and maintenance costs [Hendrickson, see Column 1 lines 11-36].

Wolff and Unterforsthuber disclose the invention with respect to claim 11. Wolff further discloses generating the output indicating a first warning when the required retardation force is greater than the target retardation force and less than the available retardation force [see Paragraph 0083 - discusses that a warning will be outputted when the anti-roll back control does not work (vehicle starts accelerating) and the needed (required) force to hold the vehicle becomes greater, so the required force (force needed to hold the vehicle) becomes greater than the target force (force currently preventing acceleration), the controller then adds to the available force using the friction brakes (see Paragraph 0108)].
	However, the combination of Wolff and Unterforsthuber fails to disclose generating the output indicating a second warning when the required retardation force is greater than the available retardation force.
	Hendrickson discloses generating the output indicating a second warning when the required retardation force is greater than the available retardation force [see Column 4 lines 62-67 and Column 5 lines 1-9 - discusses generating a warning signal when the required retardation force is greater than the available retardation force].
Hendrickson suggests that by generating a warning when the available retarding force is exceeded, that operational and maintenance costs can be reduced [see Column 1 lines 11-36].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the industrial vehicle warning system as taught by Wolff with a second warning signal (when the required force exceeds the available force) as taught by Hendrickson in order to reduce operational and maintenance costs [Hendrickson, see Column 1 lines 11-36].

Regarding claim 18, Wolff and Unterforsthuber disclose the invention with respect to claim 17. Wolff further discloses generate the output indicating a first warning when the required see Paragraph 0083 - discusses that a warning will be outputted when the anti-roll back control does not work (vehicle starts accelerating) and the needed (required) force to hold the vehicle becomes greater, so the required force (force needed to hold the vehicle) becomes greater than the target force (force currently preventing acceleration), the controller then adds to the available force using the friction brakes (see Paragraph 0108)].
	However, the combination of Wolff and Unterforsthuber fails to disclose to generate the output indicating a second warning when the required retardation force is greater than the available retardation force.
	Hendrickson discloses generate the output indicating a second warning when the required retardation force is greater than the available retardation force [see Column 4 lines 62-67 and Column 5 lines 1-9 - discusses generating a warning signal when the required retardation force is greater than the available retardation force].
Hendrickson suggests that by generating a warning when the available retarding force is exceeded, that operational and maintenance costs can be reduced [see Column 1 lines 11-36].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the industrial vehicle warning system as taught by Wolff with a second warning signal (when the required force exceeds the available force) as taught by Hendrickson in order to reduce operational and maintenance costs [Hendrickson, see Column 1 lines 11-36].

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff in view of Unterforsthuber in view of Hendrickson further in view of Satou et al. (U.S. Publication No. 2020/0223437 A1) Satou.

Wolff, Unterforsthuber, and Hendrickson disclose the invention with respect to claim 4. 
However, the combination of Wolff, Unterforsthuber, and Hendrickson fails to disclose the controller further configured to: generate the output indicating an acceleration or deceleration of the industrial vehicle.
Satou discloses the controller further configured to: generate the output indicating an acceleration or deceleration of the industrial vehicle [see Paragraph 0033 – discusses displaying the deceleration of a vehicle].
Satou suggests that by displaying the deceleration, this notification can reduce the uncomfortable feeling given to a driver [see Paragraph 0033]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the industrial vehicle as taught by Wolff with displaying the declaration as taught by Satou in order reduce the uncomfortable felling given to a driver [Satou, see Paragraph 0033].

Regarding claim 13, Wolff, Unterforsthuber, and Hendrickson disclose the invention with respect to claim 12. 
However, the combination of Wolff, Unterforsthuber, and Hendrickson fails to disclose generating the output indicating an acceleration or deceleration of the industrial vehicle.
Satou discloses generating the output indicating an acceleration or deceleration of the industrial vehicle [see Paragraph 0033 – discusses displaying the deceleration of a vehicle].
Satou suggests that by displaying the deceleration, this notification can reduce the uncomfortable feeling given to a driver [see Paragraph 0033]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the industrial vehicle as taught by Wolff Satou in order reduce the uncomfortable felling given to a driver [Satou, see Paragraph 0033].

Regarding claim 19, Wolff, Unterforsthuber, and Hendrickson disclose the invention with respect to claim 18. 
However, the combination of Wolff, Unterforsthuber, and Hendrickson fails to disclose the computing system further configured to: further configured to: generate the output indicating an acceleration or deceleration of the industrial vehicle.
Satou discloses the computing system further configured to: generate the output indicating an acceleration or deceleration of the industrial vehicle [see Paragraph 0033 – discusses displaying the deceleration of a vehicle].
Satou suggests that by displaying the deceleration, this notification can reduce the uncomfortable feeling given to a driver [see Paragraph 0033]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the industrial vehicle as taught by Wolff and Hendrickson with displaying the declaration as taught by Satou in order reduce the uncomfortable felling given to a driver [Satou, see Paragraph 0033].


Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive:

Applicant argues, on Page 10 lines 3-14, the difference between retardation force and braking force of Unterforsthuber, stating the braking force utilizes a “frictional brake” and the retardation force utilizes a “rotor” and “stator” to produce counter rotation.  Retardation and  Unterforsthuber are used to slow down a vehicle. Therefore, the retardation and braking forces are interpreted as being the same.
Additionally, Wolff discloses calculating a retardation force (available and required), and Unterforsthuber is being applied to show that the forces of slowing a vehicle down are able to be displayed after calculation to an operator/driver. 

	Applicant argues, on Page 10 lines 18-25, that Unterforsthuber does not disclose a display that generates an output that includes an indicator configured to indicate an available retardation force. Examiner respectfully disagrees, the available retardation force is being interpreted to be the actual braking force Factual from Unterforsthuber. Applicants available retardation force depends on a speed sensor signal to determine what’s available for slowing the vehicle down, Unterforsthuber’s actual braking force Factual depends on a speed input (change in speed) [see Column 2 lines 42-46] to determine what can be applied (available) for sharp deceleration [see Column 2 lines 46-47], the actual braking force Factual is then displayed [see Figure 2 below]. Therefore, Unterforsthuber discloses an indicator for the available retardation force [see Figure 2 below – depicts actual braking force Factual].


    PNG
    media_image3.png
    127
    249
    media_image3.png
    Greyscale

Unterforsthuber

Applicant argues, on Page 11 lines 6-12 and Page 12 lines 13-18, that that there is no relationship disclosed or suggested in Unterforsthuber that ties an indicator of an available retardation force (or even a braking force) to an indicator of a present speed of the vehicle. 

Examiner respectfully disagrees, the actual braking force is calculated from input signals (brake, speed) [see Column 2 lines 42-46], the actual braking force in this case would be the available retardation force (what’s available for sharp deceleration) (the available retardation force is being interpreted to be the actual braking force Factual from Unterforsthuber. Applicants available retardation force depends on a speed sensor signal to determine what’s available for slowing the vehicle down, Unterforsthuber’s actual braking force Factual depends on a speed input (change in speed) [see Column 2 lines 42-46] to determine what’s available for sharp deceleration [see Column 2 lines 46-47]). 
Further, if the actual braking force Factual depends on speed, then the second indicator (speedometer) on the instrument cluster would move when there is a speed change [see Figure 1 below – depicts a speedometer (bolded circle) and a speedometer needle (shown by the arrow)], and the first indicator for the actual braking force Factual (which is a part of the (Fpossible/Fmax)) would also move based on speed of the vehicle [see Figure 2 below – the arrow is pointing to the second indicator]. The required amount of braking force to decelerate the vehicle is represented as Fpossible/Fmax [see Column 2 lines 52-60 – discusses that the maximum braking force corresponds to the minimum possible stopping distance, so maximum braking force corresponds to what is required to stop the vehicle].


    PNG
    media_image2.png
    211
    460
    media_image2.png
    Greyscale

Figure 1 of Unterforsthuber


    PNG
    media_image3.png
    127
    249
    media_image3.png
    Greyscale

Figure 2 of Unterforsthuber

The speedometer indicator [see Figure 1 - second indicator] moves when there is a speed change (braking/accelerating), this speed change then affects the actual braking force Factual, the actual braking force indicator [see Figure 2 - first indicator] changes and causes the required amount of braking force (Fpossible/Fmax) to change.

Therefore, Unterforsthuber discloses a relationship that ties an indicator of a slowing force (retardation/braking) to an indicator of a present speed of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665